OPINION OF THE COURT
Memorandum.
The order should be affirmed for the reasons stated in the Appellate Division memorandum.
We would add that after the court properly instructed the jury that each of the substantive elements of the crimes charged must be proven beyond a reasonable doubt (People v Newman, 46 NY2d 126) and that the jury must pass on the issue of identification, defense counsel requested that the court charge: "Identification of the defendant as the perpetrator is one of the elements which must be proven beyond a reasonable doubt.” Although the court rejected this request, it had previously instructed the jury that "before you can convict a defendant you must be convinced of his guilt beyond a reasonable doubt.” This charge adequately apprised the jury that the reasonable doubt standard attached to the element of identification.
Finally we note that the trial court did not abuse its discretion as a matter of law in denying defendant’s motion to bar cross-examination regarding his prior convictions (People v Sandoval, 34 NY2d 371).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed in a memorandum.